Case 4:19-cr-20484-SDD-PTM ECF No. 118, PageID.505 Filed 03/08/21 Page 1 of 10




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION


 UNITED STATES OF AMERICA,                          Case No. 19-cr-20484

         Plaintiff,                                 Stephanie Dawkins Davis
 v.                                                 United States District Judge

 D-1 PAUL M. DRINKWINE,
             a.k.a. Pauli D,
 D-2 JUSTIN D. COOPER,
             a.k.a. Just, and
 D-3 JOHN C. WILLIAMS,
             a.k.a. Jizzle Will,

      Defendants.
 ____________________________/

         ORDER DENYING DEFENDANTS’ MOTIONS TO REQUIRE
         GOVERNMENT TO PRODUCE NAMES OF CONFIDENTIAL
           SOURCES, AND DENYING MOTION FOR PRETRIAL
        PRODUCTION OF EVIDENCE ADMISSIBLE TO ATTACK THE
           CREDIBILITY OF CO-CONSPIRATOR DECLARANTS
         NOT TO BE CALLED AS WITNESSES [ECF NOS. 57, 64, 68]

  I.     INTRODUCTION AND FACTUAL BACKGROUND

      Before the court is Defendant John Williams’ Motion to Require Government to

Produce Names of Confidential Sources. (ECF No. 57). Defendants Paul

Drinkwine and Justin Cooper join in the Motion. (ECF Nos. 61, 62). In this

Motion, Defendants seek an order requiring the Government to produce the names

of its confidential sources at least 60 days before trial. Williams states that defense



                                           1
Case 4:19-cr-20484-SDD-PTM ECF No. 118, PageID.506 Filed 03/08/21 Page 2 of 10




counsel needs sufficient time to conduct a thorough investigation of the witnesses

against him. (ECF No. 57, PageID.149). Additionally and/or alternatively,

Williams suggests that this court should require the Government to provide the

names to defense counsel and restrict counsel from disclosing the names until trial.

(Id. at PageID.152) The Government filed its opposition to Williams’ Motion on

July 6, 2020. (ECF No. 75). The Government asserts that it is entitled to withhold

the identities of people who provide information about violations of the law. (Id.

at PageID.229). Further, it contends that it will continue to follow its obligations

to disclose Brady, 1 Giglio, 2 and Jencks 3 material pursuant to Fed. R. Crim. P. 16,

the Jencks Act, and the Brady and Giglio cases. Id.

       Also before the court is Williams’ Motion for Pretrial Production of

Evidence Admissible to Attack the Credibility of Co-Conspirator Declarants Not to

be Called as Witnesses. (ECF Nos. 64, 68). 4 Defendant Drinkwine joins in this

Motion. (ECF No. 70). Defendants move this court to order the Government to



1
  Brady v. Maryland, 373 U.S. 83, 87 (1963). Brady held that it violates due process for the
Government to withhold information that is favorable to the defendant and material to guilt or
punishment, where the defendant requests such information.
2
  Gilgio v. United States, 405 U.S. 150, 155 (1972). This case requires the Government to
disclose if a witness, whose testimony the Government relies on to prove its case, was a co-
conspirator who was not indicted. The Giglio court held that the information is relevant to the
witness’ credibility.
3
  18 U.S.C. §3500. The Jencks Act requires the Government to produce reports and transcripts
of Government witnesses when a defendant requests the material. The production of said
material is not required until after a witness has testified in the trial of the case.
4
  Williams filed this Motion on the docket twice.

                                                2
Case 4:19-cr-20484-SDD-PTM ECF No. 118, PageID.507 Filed 03/08/21 Page 3 of 10




disclose impeachment evidence of co-conspirator declarants before the trial in this

matter. The Government opposes this Motion also, again stating that it will be

mindful of its duty to disclose evidence favorable to the defense under Brady,

Giglio, and similar cases. (ECF No. 78, PageID.247). For the reasons discussed

below, the court will DENY both Motions.

 II.   LEGAL STANDARDS

       In general, the question of disclosure of the identity of an informer is left to

the discretion of the trial court. United States v. Sharp, 778 F.2d 1182, 1187 (6th

Cir. 1985). The government has the privilege, often referred to as the “informer’s

privilege,” of withholding the identities of people who provide it with information

about violations of the law. Roviaro v. United States, 353 U.S. 53, 59–60 (1956);

United States v. Johnson, 39 F. App’x 114, 118 (6th Cir. 2002). However, the

privilege is limited by fundamental fairness. Id. In order for the government to

exercise the privilege, “the public interest in protecting the flow of information to

the government must outweigh a defendant’s need for disclosure in the preparation

of his defense.” Id. A defendant must demonstrate “how disclosure would

substantively assist his defense” to require the government to disclose an

informant’s identity. Id. at 118–19. The defendant must show that disclosure of

an informant is “essential to a fair trial.” United States v. Moore, 954 F.2d 379,

381 (6th Cir. 1992).

                                           3
Case 4:19-cr-20484-SDD-PTM ECF No. 118, PageID.508 Filed 03/08/21 Page 4 of 10




        Fed. R. Evid. 801(d)(2)(E) allows the admission of statements made by a

party opponent who was “the party’s co-conspirator during and in furtherance of

[a] conspiracy.” And Fed. R. Evid. 806 allows the credibility of an 801(d)(2)(E)

declarant to be attacked or supported “by any evidence that would be admissible . .

. if the declarant had testified as a witness.” Pursuant to Brady, the government is

not required to disclose 801(d)(2)(E) impeachment evidence before trial. United

States v. Davis, 306 F.3d 398, 421 (6th Cir. 2002) (stating that Brady applies to “a

complete failure to disclose,” and not delayed disclosure); United States v. Moore,

439 F.2d 1107, 1108 (6th Cir. 1971) (stating that “Brady did not deal with pretrial

discovery.”). Brady only applies to a complete failure to disclose exculpatory

information. Davis, 306 F.3d at 421. Evidence that the government discloses at

trial under the Jencks Act “cannot be subject to earlier disclosure” pursuant to

Brady. United States v. Mullins, 22 F.3d 1365, 1372 (6th Cir. 1994); United States

v. Presser, 844 F.2d 1275, 1282–85 (6th Cir. 1988) (finding that neither Brady,

Giglio v. United States, 405 U.S. 150 (1972), nor Fed. R. Cr. P. 16 create a right to

broad pretrial discovery of impeachment evidence that is subject to the Jencks

Act).




                                          4
Case 4:19-cr-20484-SDD-PTM ECF No. 118, PageID.509 Filed 03/08/21 Page 5 of 10




III.   DISCUSSION

   A. Motion to Require Government to Produce Names of Confidential
      Sources

   Williams’ first Motion argues that he needs the names of the Government’s

confidential sources in order for his attorney to undertake a thorough investigation

of the witnesses against him and provide him with effective assistance of counsel.

(ECF No. 57, PageID149). Defendants further contend that disclosure 60 days

before trial is necessary so that counsel can prepare effective cross-examination of

the witnesses, and provide defendant(s) with the full benefits guaranteed by the

Confrontation Clause. Id. The Government states that it has concerns about the

safety of its confidential sources and possible witness intimidation due to the

circumstances surrounding the charges in this case. (ECF No. 75, PageID.233).

   Williams’ Motion fails to demonstrate that obtaining the identity(ies) of the

Government’s sources 60 days before trial is necessary to have a fair trial. The

Motion merely asserts, without elaborating, that counsel will need the identity of

the informants at least 60 days before trial in order to investigate and prepare

cross-examinations. But simply asserting the right to prepare a defense “does not

automatically outweigh the public interest in protecting confidential informants.”

United States v. Cooper, No. 08-20464, 2009 WL 1384145, at *5 (E.D. Mich. May

14, 2009) (Cook, J.) (quoting Moore, 954 F.2d at 381). Further, “mere conjecture



                                          5
Case 4:19-cr-20484-SDD-PTM ECF No. 118, PageID.510 Filed 03/08/21 Page 6 of 10




or supposition” is not sufficient to warrant disclosure. United States v. Doxey, 833

F.3d 692, 707 (6th Cir. 2016) (quoting Sharp, 778 F.2d at 1187); see also United

States v. Byrd, No. 14-20567, 2015 WL 1491337, at *4 (E.D. Mich. Mar. 31, 2015)

(Cox, J.).

   The Sixth Circuit has consistently affirmed the trial court’s denial of motions to

disclose confidential informants where the defendant states that he requires the

identity of informants to prepare his defense. See United States v. Doxey, 833 F.3d

692, 707 (6th Cir. 2016) (affirming the district court’s refusal to disclose an

informant’s identity when the defendant argued that disclosure would allow him to

assess the strength of the government’s case); United States v. Ray, 803 F.3d 244,

274 (6th Cir. 2015) (affirming the district court’s denial of a motion to require the

government to disclose a confidential informant’s identity where the defendant

argued that the identity was necessary to present a viable defense); Moore, 954

F.2d at 381 (affirming the district court’s refusal to compel disclosure of a

confidential informant’s identity where the defendant only advanced a statement

that the informant’s “testimony might assist in his defense”); see also Sharp, 778

F.2d at 1183, 1186–87 (finding that the district court erred by ordering disclosure

of an informant’s identity where defense counsel stated that disclosure would be

relevant and helpful to his defense).




                                           6
Case 4:19-cr-20484-SDD-PTM ECF No. 118, PageID.511 Filed 03/08/21 Page 7 of 10




   Similarly, here, Williams’ Motion contends that he requires disclosure of the

Government’s confidential sources in order to effectively prepare his defense. But

Williams fails to advance any other evidence or specific reasoning to show that he

needs the identity of the sources to substantively assist his defense and ensure he

gets a fair trial. Pursuant to Doxey, Ray, Moore, and Sharp, the Court will not

grant Williams’ Motion based on his conclusory assertion that he needs the

identities to prepare his defense.

   B. Motion for Pretrial Production of Evidence Admissible to Attack the
      Credibility of Co-Conspirator Declarants not to be Called as Witnesses

   Williams’ second Motion, in which Drinkwine joins, contends that the

Government will likely seek to admit statements under Fed. R. Evid. 801(d)(2)(E):

opposing party statements “made by the party’s co-conspirator during and in

furtherance of the conspiracy.” Williams moves for pre-trial disclosure of

impeachment evidence of these declarants. Williams argues that he is an indigent

defendant with limited resources, and that his counsel will have “very limited”

time outside of the courtroom once trial begins. (ECF No. 64, PageID.185).

Further, even if he did have adequate resources, Williams asserts that an

investigator may not be available mid-trial to follow-up on impeachment

information that the Government may disclose during trial. Id. Therefore, he

requests pre-trial disclosure. The Government states that Williams does not have a



                                          7
Case 4:19-cr-20484-SDD-PTM ECF No. 118, PageID.512 Filed 03/08/21 Page 8 of 10




right to the impeachment evidence that it requests pre-trial. (ECF No. 78,

PageID.247). It asserts that it will disclose any exculpatory evidence that it is

required to; however, disclosure is not required before trial. Id.

   Williams cites to the Government’s Brady obligation to disclose exculpatory

evidence in his Motion. (ECF No. 64, PageID.184). However, as the court stated,

supra, the Sixth Circuit has consistently held that pre-trial disclosure is not

required under Brady or the Jencks Act. Davis, 306 F.3d at 421 (stating that Brady

applies to “a complete failure to disclose,” and not delayed disclosure); Mullins, 22

F.3d at 1372 (holding, “evidence properly disclosed after testimony at trial

pursuant to the Jencks Act cannot be subject to earlier disclosure on the basis of

Brady.”); United States v. Presser, 844 F.2d 1275, 1284 (6th Cir. 1988)

(concluding that “the Brady doctrine did not create a constitutional right of pre-

trial discovery in a criminal proceeding.”); Moore, 439 F.2d at 1108 (noting that

“Brady did not deal with pretrial discovery.”). Williams therefore does not have a

right to collect impeachment evidence of 801(d)(2)(E) declarants before trial. Nor

does Williams claim that he has a right to pre-trial disclosure of this evidence.

(See ECF No. 64).

   Williams asserts that he does not have the resources to make use of mid-trial

disclosures from the Government; therefore he needs the information before trial

so he has the time to properly investigate the information. However, this court


                                           8
Case 4:19-cr-20484-SDD-PTM ECF No. 118, PageID.513 Filed 03/08/21 Page 9 of 10




may order a recess during the trial in this case to allow Defendants time to examine

any evidence disclosed and decide how to use it, thereby avoiding any potential

prejudice that Williams may suffer from mid-trial disclosure. United States v.

Presser, 844 F.2d 1275, 1283–84 (6th Cir. 1988) (“[a]ny prejudice the defendant

may suffer . . . [from the] disclosure of the impeachment evidence during trial can

be eliminated by the trial court ordering a recess”). Notwithstanding the

preceding, the court acknowledges that providing such information before trial

may assist with trial efficiency and therefore encourages the government to assess

the timing of any such disclosures, making every effort to avoid and/or minimize

any unnecessary trial disruptions.

IV.   CONCLUSION

      Defendant Williams has failed to demonstrate that the disclosure of the

Government’s confidential sources is essential for him to receive a fair trial and

substantively assist his defense. Therefore, the court will DENY the Motion to

Require Government to Produce Names of Confidential Sources. (ECF No. 57).

Williams has also failed to demonstrate that he is entitled to pre-trial disclosure of

801(d)(2)(E) impeachment evidence. The court will DENY the Motion for Pretrial

Production of Evidence. (ECF Nos. 64, 68).

      SO ORDERED.




                                           9
Case 4:19-cr-20484-SDD-PTM ECF No. 118, PageID.514 Filed 03/08/21 Page 10 of 10




 Dated:      March 8, 2021


                                           s/Stephanie Dawkins Davis
                                           HON. STEPHANIE DAWKINS DAVIS
                                           United States District Court Judge




                                      10
